                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TERRELL L. DAVIS,                                 )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:19-CV-2721-AGF
                                                  )
MICHELLE BUCKNER,                                 )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon petitioner’s response to the October 25, 2019 order

directing him to show cause why his petition for writ of habeas corpus should not be dismissed as

untimely. The Court has reviewed and considered petitioner’s response and concludes that the

petition is subject to dismissal because it is barred by the statute of limitations and neither the

doctrine of equitable tolling nor 28 U.S.C. § 2244(d)(1)(D) apply. The Court will therefore dismiss

the petition without further proceedings.

                                               Background

        As set forth in detail in the Court’s October 25, 2019 order, petitioner filed the instant

petition after the expiration of the applicable limitations period set forth in the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”). Briefly, however, the relevant dates are as

follows. On April 15, 2013, petitioner entered a guilty plea in Missouri state court, and on June 7,

2013 he was sentenced to serve a total of 15 years’ imprisonment. He sought neither direct nor

collateral review, and judgment therefore became final for purposes of the federal habeas statute

on June 17, 2013. Petitioner therefore had until June 17, 2014 to file a petition for writ of habeas


                                                 1
corpus in federal court. However, petitioner took no legal action until February 18, 2016, when he

filed a petition for writ of habeas corpus pursuant to Missouri Supreme Court Rule 91 in Missouri

Circuit Court. Following the denial of that petition, petitioner filed petitions for habeas relief in

the Missouri Court of Appeals and the Missouri Supreme Court on September 8, 2016 and October

21, 2016, respectively.

       Petitioner filed the instant petition on September 30, 2019, more than five years after the

expiration of the applicable limitations period. In the petition, petitioner asserts he was prosecuted

twice for the same offense in violation of the Double Jeopardy Clause of the Fifth Amendment,

that the State court lacked jurisdiction, and that his attorney rendered ineffective assistance. In the

October 25, 2019 order, the Court directed petitioner to show cause why his petition should not be

dismissed as untimely.

       In the response now before the Court, petitioner can be understood to argue that because

the state courts did not reject his state habeas petitions, those petitions are properly-filed

applications for collateral review that should toll the federal habeas statute. Petitioner also claims

entitlement to equitable tolling because his attorney advised him against filing a post-conviction

motion, which amounted to egregious attorney misconduct and a “State imposed impediment that

prevented the timely filing of a postconviction motion.” (ECF No. 5 at 3). Finally, petitioner claims

he only recently learned about the double jeopardy and jurisdictional issues that form the basis of

the claims he asserts in his petition when a fellow inmate explained them to him. Petitioner does

not state when this conversation occurred. Petitioner asserts he pursued his rights diligently once

he learned this information, and that “prior to that, petitioner could not have known the importance

of the now available Jurisdictional and Double Jeopardy claims.” Id. at 4 (emphasis in


                                                  2
original). Petitioner also indicates that he read Bell v. U.S., 75 S.Ct. 620 (1955) and Jones v. U.S.,

396 F.2d 66 (8th Cir. 1968), and believes they support his claims. This argument is an apparent

attempt to claim the petition is timely according to 28 U.S.C. § 2244(d)(1)(D), which provides that

the one-year limitations period can begin “on the date which the factual predicate of the claim or

claims presented could have been discovered through the exercise of due diligence.”

                                                 Discussion

       As explained in the Court’s October 25, 2019 order, petitioner’s 2016 state habeas petitions

cannot serve to toll the AEDPA’s one-year statute of limitations.      Under     28      U.S.C.     §

2244(d)(2), the one-year limitation period for filing a federal habeas petition is tolled while “a

properly filed application for State post-conviction or other collateral review . . . is pending.”

Williams v. Bruton, 299 F.3d 981, 982 (8th Cir. 2002). Properly-filed state habeas applications

qualify as “other collateral review” under 28 U.S.C. Section 2244(d)(2). Polson v. Bowersox, 595

F.3d 873 (8th Cir. 2010). However, in order for an application to toll the one-year limitations

period, it must be filed prior to its expiration. Curtiss v. Mount Pleasant Correctional Facility, 338

F.3d 851, 853 (8th Cir. 2003). Here, none of petitioner’s state habeas petitions can toll the federal

statute of limitations because they were filed after it expired. See id.

       Nor has petitioner demonstrated entitlement to equitable tolling. Equitable tolling is proper

when the petitioner has been diligently pursuing his rights but “extraordinary circumstances”

beyond his control made it impossible to file a timely petition, or when the government’s conduct

lulled the petitioner into inaction through reliance on that conduct. Cross-Bey v. Gammon, 322

F.3d 1012, 1015 (8th Cir. 2003). “Any invocation of equity to relieve the strict application of a




                                                  3
statute of limitations must be guarded and infrequent, lest circumstances of individualized hardship

supplant the rules of clearly drafted statutes.” Id.

       In the case at bar, petitioner has not met his burden of demonstrating he was diligently

pursuing his rights. Even if petitioner had so demonstrated, he would not be entitled to equitable

relief because the circumstances he describes do not amount to “extraordinary circumstances”

beyond his control that made it impossible to file a timely petition. Petitioner claims his attorney

counseled him against filing a post-conviction motion and concludes this amounted to egregious

attorney misconduct. However, the conduct petitioner describes does not begin to approach the

sort of conduct that has been recognized as “egregious attorney misconduct” warranting equitable

relief. See, e.g., U.S. v. Martin, 408 F.3d 1089, 1093 (8th Cir. 2005) (describing deliberate

misrepresentations and attempts to mislead a client that affected the filing of a habeas petition as

“egregious attorney misconduct” warranting equitable relief). Even if petitioner’s attorney’s

conduct could be considered egregious misconduct, petitioner fails to explain how it accounts for

the passage of time between the finality of his state court judgment and the date he filed the instant

petition. It therefore cannot be said that the attorney’s advice affected petitioner’s ability to file a

timely federal habeas petition. Nor can it be said that the attorney’s advice was attributable to the

government, as petitioner contends. See Holland v. Florida, 560 U.S. 631, 656 (2010) (the

mistakes of counsel are constructively attributed to his client, at least in the post-conviction

context).

       Finally, petitioner contends he did not learn of the double jeopardy and jurisdictional issues

that form the basis of his federal habeas claims until he spoke with a fellow inmate and read

Supreme Court and Eighth Circuit cases published in 1955 and 1968, respectively. First, petitioner


                                                   4
does not state when this conversation occurred. Next, petitioner does not claim there was any

evidence that was not discoverable through the exercise of due diligence prior to the expiration of

the federal statute. Finally, the cases petitioner cites and information about double jeopardy and

state and federal jurisdiction were discoverable through the exercise of due diligence long before

the federal statute of limitations expired. Therefore, the petition cannot be considered timely under

28 U.S.C. § 2244(d)(1)(D).

       The Court has considered whether to issue a certificate of appealability. To do so, the Court

must find a substantial showing of the denial of a federal constitutional right. See Tiedeman v.

Benson, 122 F.3d 518, 522 (8th Cir. 1997). A substantial showing is a showing that issues are

debatable among reasonable jurists, a Court could resolve the issues differently, or the issues

deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v.

Delo, 16 F.3d 878, 882–83 (8th Cir. 1994)). Petitioner herein has made no such showing, and the

Court will therefore not issue a certificate of appealability.

       Accordingly,

        IT IS HEREBY ORDERED that petitioner Terrell L. Davis’s petition for writ of habeas

corpus is DISMISSED. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 18th day of November, 2019.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE



                                                   5
6
